Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 11/16/2021. With the amendments, claims 1-15 remain pending.  Claims 1 and 5-13 are amended. The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to claims, as amended, have been fully considered and are persuasive.  The rejections presented to the previous version of the claims are overcome and the case in now in condition for allowance.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a transducer for converting between electrical energy and mechanical energy, comprising: 
a first coil and a second coil each comprising a first coil end and a second coil end; 
a first stator member and a second stator member each configured in an annular shape and wound with the first coil and the second coil, respectively; and 
a busbar comprising a base portion configured in an annular shape, and a connection terminal connected to the base portion via a base connection and configured to be connected to the first coil end of the first stator member and the second coil end of the second stator member, wherein the first coil end of the first stator member and the second coil end of the second stator member are arranged adjacent to each other in a direction along the annular shape of the base portion of the busbar, and 
the connection terminal comprises a first recess and a second recess configured to receive the first coil end of the first stator member and the second coil end of the second stator member, respectively.
The examiner had indicated the reasons claim 1 was potentially allowable in the Office Action dated 10/21/2021.  The current amendments overcome the drawing objections based on claim language and indefiniteness.  The applicant supportively illustrates how the claimed busbar terminals connect to terminals of adjacent stator member coil ends in figure 9. 
The closest related prior art is to the co-pending applications by the applicant, cited on the form 892.  Claim 1 is considered non-obvious with respect to the closest related prior art. 
Claims 2-15 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 24, 2021